
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 805
		IN THE HOUSE OF REPRESENTATIVES
		
			October 7, 2009
			Mr. Carter submitted
			 the following resolution
		
		
			October 7, 2009
			By motion of the House, referred to the Committee on
			 Standards of Official Conduct
		
		RESOLUTION
		Raising a question of the privileges of the
		  House.
	
	
		Whereas the gentleman from New York, Charles B. Rangel,
			 the fourth most senior Member of the House of Representatives, serves as
			 chairman of the House Ways and Means Committee, a position of considerable
			 power and influence within the House of Representatives;
		Whereas clause one of rule XXIII of the Rules of the House
			 of Representatives provides, A Member, Delegate, Resident Commission,
			 officer, or employee of the House shall conduct himself at all times in a
			 manner that shall reflect creditably on the House.;
		Whereas The New York Times reported on September 5, 2008,
			 that, Representative Charles B. Rangel has earned more than $75,000 in
			 rental income from a villa he has owned in the Dominican Republic since 1988,
			 but never reported it on his federal or state tax returns, according to a
			 lawyer for the congressman and documents from the resort.;
		Whereas in an article in the September 5, 2008, edition of
			 The New York Times, his attorney confirmed that Representative Rangel’s annual
			 congressional Financial Disclosure statements failed to disclose the rental
			 income from his resort villa;
		Whereas The New York Times reported on September 6, 2008,
			 that, Representative Charles B. Rangel paid no interest for more than a
			 decade on a mortgage extended to him to buy a villa at a beachfront resort in
			 the Dominican Republic, according to Mr. Rangel’s lawyer and records from the
			 resort. The loan, which was extended to Mr. Rangel in 1988, was originally to
			 be paid back over seven years at a rate of 10.5 percent. But within two years,
			 interest on the loan was waived for Mr. Rangel.;
		Whereas clause 5(a)(2)(A) of House Rule 25 defines a gift
			 as, . . . a gratuity, favor, discount, entertainment, hospitality, loan,
			 forbearance, or other item having monetary value and prohibits the
			 acceptance of such gifts except in limited circumstances;
		Whereas Representative Rangel’s acceptance of thousands of
			 dollars in interest forgiveness is a violation of the House gift ban;
		Whereas Representative Rangel’s failure to disclose the
			 aforementioned gifts and income on his Personal Financial Disclosure Statements
			 violates House rules and federal law;
		Whereas Representative Rangel’s failure to report the
			 aforementioned gifts and income on federal, state and local tax returns is a
			 violation of the tax laws of those jurisdictions;
		Whereas the Committee on Ways and Means, which
			 Representative Rangel chairs, has jurisdiction over the United States Tax
			 Code;
		Whereas the House Committee on Standards of Official
			 Conduct first announced on July 31, 2008, that it was reviewing allegations of
			 misconduct by Representative Rangel;
		Whereas Roll Call newspaper reported on September 15,
			 2008, that, The inconsistent reports are among myriad errors,
			 discrepancies and unexplained entries on Rangel’s personal disclosure forms
			 over the past eight years that make it almost impossible to get a clear picture
			 of the Ways and Means chairman’s financial dealings.;
		Whereas the House Committee on Standards of Official
			 Conduct announced on September 24, 2008, that it had established an
			 investigative subcommittee in the matter of Representative Rangel;
		Whereas after the Ethics Committee probe was underway, The
			 New York Times reported on November 24, 2008, that, Congressional
			 records and interviews show that Mr. Rangel was instrumental in preserving a
			 lucrative tax loophole that benefitted Nabors Industries, an oil drilling
			 company last year, while at the same time its chief executive was pledging $1
			 million to the Charles B. Rangel School of Public Service at
			 C.C.N.Y.;
		Whereas the House Committee on Standards of Official
			 Conduct announced on December 9, 2008, that it had expanded the jurisdiction of
			 the aforementioned investigative subcommittee to examine the allegations
			 related to Representative Rangel’s involvement with Nabors Industries;
		Whereas since then, further serious allegations of
			 improper and potentially illegal conduct by Representative Rangel have
			 surfaced;
		Whereas during the recently completed August district work
			 period, Representative Rangel acknowledged his failure to publicly disclose at
			 least half a million dollars in cash assets, tens of thousands of dollars in
			 investment income, and his ownership of two pieces of property in New
			 Jersey;
		Whereas corrected financial disclosure statements filed by
			 Representative Rangel on August 12, 2009, now reveal his net worth to be nearly
			 twice as much as he had previously revealed;
		Whereas The New York Times newspaper reported on August
			 26, 2009, that, United States Representative Charles B. Rangel, whose
			 personal finances and fund raising are the subject of two House ethics
			 investigations, failed to report at least $500,000 in assets on his 2007
			 Congressional disclosure form, according to an amended report he filed this
			 month. Among the dozen newly disclosed holdings revealed in the amended forms
			 are a checking account at a federal credit union with a balance between
			 $250,000 and $500,000; three vacant lots in Glassboro, N.J., valued at a total
			 of $1,000 to $15,000; and stock in PepsiCo worth between $15,000 and
			 $50,000.;
		Whereas Roll Call newspaper reported on August 25, 2009,
			 that Representative Rangel’s corrected filings also revealed at least
			 $250,001 in a fund called ML Allianz Global Investors Consults Diversified Port
			 III.;
		Whereas the aforementioned Roll Call story reported that
			 Rangel also originally misreported that his investments in 2007 netted
			 him $6,511–$17,950 in dividends, capital gains and rental income. In his
			 revised filing, that range jumped to between $29,220 and
			 $81,200.;
		Whereas these most recent revelations by Representative
			 Rangel have resulted in heightened national news media coverage of alleged
			 impropriety and potentially criminal conduct by one of the most senior Members
			 of the House;
		Whereas an editorial in The Washington Times newspaper on
			 September 1, 2009, noted, Charlie Rangel is one lucky guy. The
			 Democratic congressman from Harlem, N.Y., just discovered that his net wealth
			 is twice what he thought. That’s a pretty good day at the office for a public
			 servant. Mr. Rangel also realized that he made tens of thousands of dollars
			 more than he reported in many different years over the past decade. This is the
			 most recent string in a series of financial bonanzas for Mr. Rangel, who last
			 year admitted he had forgotten about $75,000 in rental income on his Caribbean
			 resort property.;
		Whereas the same editorial also noted, The
			 congressman has failed to pay property taxes on two lots in New Jersey,
			 according to the New York Post. That’s not all. In order to avoid taxes and get
			 lower mortgage rates, Mr. Rangel simultaneously claimed three primary
			 residences.;
		Whereas an editorial in the September 17, 2009, edition of
			 the New Haven Register stated, The ethics and tax complaints keep piling
			 up against U.S. Rep. Charles B. Rangel, who as chairman of the House Ways and
			 Means Committee controls writing of the nation’s tax laws. The New York
			 Democrat may write those laws, but he apparently feels no obligation to obey
			 them. The investigation appears to have a long way to go. The man who is in
			 charge of writing the nation’s tax laws doesn't pay his federal income or local
			 property taxes. He has such a poor grasp of his own finances that he neglects
			 to list half his assets on a disclosure form intended to keep members of
			 Congress accountable and honest. We can already hear the defense of the next
			 tax deadbeat called into court. If Charlie Rangel doesn’t have to pay his
			 taxes, why should I?;
		Whereas an article in The Washington Post on September 15,
			 2009, stated, Rangel is now the chairman of the House Ways and Means
			 Committee and a man of immense importance in Washington. Nonetheless, he has
			 been busy of late revising and amending the record, backing and filling, using
			 buckets of Wite-Out as he discovers or remembers properties he has owned in New
			 York, New Jersey, Florida, the Dominican Republic and God only knows where
			 else. Rangel recently even discovered bank accounts that no one in the world,
			 apparently including him, knew he had. One was with the Congressional Federal
			 Credit Union; another was with Merrill Lynch—each valued between $250,000 and
			 $500,000. He somehow neglected to mention these accounts on his congressional
			 disclosure forms, which means, if you can believe it, that when he signed the
			 forms, he did not notice that maybe $1 million was missing. Someone ought to
			 check the lighting in his office.;
		Whereas the same article in The Washington Post stated,
			 There is something wrong with Charlie Rangel. Either he did not notice
			 that he was worth about twice as much as he said he was—which is downright
			 worrisome in a congressional leader—or he thinks he’s above the law, which is
			 downright worrisome in a congressional leader.;
		Whereas it has been more than one year since an editorial
			 in The New York Times on September 15, 2008, stated, Mounting
			 embarrassment for taxpayers and Congress makes it imperative that
			 Representative Charles Rangel step aside as chairman of the Ways and Means
			 Committee while his ethical problems are investigated.;
		Whereas at various times during the past twelve months
			 Representative Rangel and Speaker Pelosi have made public statements asserting
			 that the ongoing investigation of Representative Rangel by the Committee on
			 Standards of Official Conduct would soon be concluded;
		Whereas the Committee has to date issued no public
			 statements concerning any expected time line for conducting or concluding its
			 investigation of Representative Rangel;
		Whereas major daily newspapers, including The New York
			 Times, The Washington Post, and The New York Post have called for
			 Representative Rangel’s removal from his powerful position at least until the
			 House Ethics Committee has completed its ongoing probes of allegations against
			 him;
		Whereas Representative Rangel’s powerful position as
			 chairman permits him to participate in high level decisions about critically
			 important issues such as reform of the Nation’s health care system;
		Whereas an October 1, 2009, story in The New York Times
			 stated, Mr. Rangel is one of a small group of House leaders now meeting
			 almost daily behind closed doors with Speaker Nancy Pelosi to distill from the
			 three bills produced in separate committees the one package that will go to the
			 House floor.;
		Whereas an Associated Press story on September 20, 2009,
			 stated, The ethics committee’s investigation of Rangel is almost a year
			 old. It’s as much a problem for House Democratic leaders as for Rangel himself.
			 Later this year, when Rangel’s committee considers estate tax legislation that
			 could expand into other matters, the headlines will be a version of this
			 message: Tax scofflaw presiding over tax
			 changes.;
		Whereas the New York Post newspaper reported on September
			 2, 2009, that, A review of property records for the borough of Glassboro
			 revealed at least six tax liens levied against Rangel’s property during the
			 past 16 years. Just last year, two separate liens were levied against both
			 properties owned by Rangel.;
		Whereas, on May 24, 2006, then Minority Leader Nancy
			 Pelosi cited high ethical standards in a letter to former
			 Representative William Jefferson asking that he resign his seat on the
			 Committee on Ways and Means in light of ongoing investigations into alleged
			 financial impropriety by Representative Jefferson;
		Whereas Speaker Pelosi took the aforementioned action
			 while Representative Jefferson was under investigation and the subject of
			 considerable controversy in the news media, but prior to any indictment;
		Whereas in April of 2007, Republican Leader John Boehner
			 successfully urged several Republican Members to relinquish their committee
			 assignments after learning that each had become the subject of investigations
			 into possible criminal activity;
		Whereas Leader Boehner took the aforementioned actions
			 while the Members in question were under investigation and the subjects of
			 widespread media controversy, but prior to any indictments; and
		Whereas in the wake of the most recent allegations against
			 Representative Rangel various editorials and articles in major national
			 newspapers criticizing Speaker Pelosi’s continued refusal to remove
			 Representative Rangel as chairman of the Committee on Ways and Means after
			 promising she would preside over “the most ethical Congress in history” have
			 held the House up to public ridicule: Now, therefore, be it
		
	
		That upon adoption of this resolution and
			 pending completion of the investigation into his affairs by the Committee on
			 Standards of Official Conduct, Representative Rangel is hereby removed as
			 chairman of the Committee on Ways and Means.
		
